DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 12/718,561 filed on March 5, 2010, now U.S. Patent 10,339,575 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 23, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim contains the same allowable feature of the parent application.  In the parent application Examiner determined while reviewing the disclosure and in particular paragraphs 0031 and 0037 that a fingerprint of a running image utilizing the port scan technique would involve more than a single port scan of a derived image and would require first taking a sequence of port scans of an original image in order to observe machine behavior involving the original image and storing this sequence as a reference as this sequence would represent the “system call sequences, network traffic patterns, etc.” referenced in paragraph 0031.  Subsequently in performing the secondary validation the same operation of taking a sequence of port scans of a running image whose provenance has yet to be determined can be made to establish that the machine behavior of an image of unknown provenance and compared against the sequences of previously captured sequences of original images in order to determine if the image of unknown provenance is a derivative of any of the original images.  If a match is found between the image of unknown provenance and an original image the metadata of the original image can be examined to determine whether it is royalty free or involves a royalty as taught in paragraph 0035.  If it is determined that the derived image is a child 
As this is the same as that of the allowed parent application it is also noted that as the claim is broader in scope than the allowed claim of the parent application and does not add any additional features not present in the allowed claim that the claim of the instant application would be viewed as obvious under the doctrine of non-statutory obviousness type double patenting.  As the Applicant has filed a terminal disclaimer there is no unjustified or improper timewise extension.  Therefore claims 1-20 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685